Whitfield, C. J.,
delivered the opinion of the court.
The action of the chancellor was correct, so far as the sale made on March 7, 1898, for the taxes of 1897, is concerned, and the decree as to that land is affirmed. But his action in respect to the sale of land on the first Monday of March, 1900, *406for tbe taxes of 1899, was incorrect, for tbe reason tbat tbe evidence conclusively shows tbat tbe appellant tendered tbe full amount of tbe taxes to tbe tax collector, who not only told bim tbat tbe taxes bad been paid already, but banded bim a written list of lands on which tbis identical land was shown to have been paid on by tbe Delta & Pine Land Company. A sale under such circumstances is, of course, void. As to tbis land, therefore, tbe decree is reversed, and tbe bill as to tbis land dismissed.

Decree here accordingly.